Citation Nr: 0110089	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for impaired sense of taste, as due to VA 
surgery or medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.


REMAND

This appeal arises out of the appellant's claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of sense of taste of the tongue.
In particular, the veteran contends that surgery performed in 
May 1998 for conductive hearing loss in his left ear by VA 
Medical Center (VAMC) in Omaha, Nebraska, resulted in a loss 
of the sense of taste of his tongue.  The veteran further 
contends that since surgery, he has had a tingling on the 
left side of his tongue and a constant metallic taste in his 
mouth.  In reviewing the claims file, the Board finds that 
additional action is required prior to appellate disposition.

Initially, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
"Act"), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).
 
A preliminary review of the evidence discloses that according 
to the May 1998 VA operative report, the veteran underwent 
surgery for otosclerosis.  The postoperative diagnosis was 
conductive hearing loss, left.  It was noted that the veteran 
tolerated the procedure without complications, and was 
discharged to the recovery room in stable condition.  A few 
months following that surgery, in September 1998, the veteran 
was seen at a VA medical center with complaints of a feeling 
of an oily coating on the left side of his tongue.  

A medical record from the veteran's private physician, 
Salvatore A. Zieno, M.D., F.A.C.S., indicates that the 
veteran presented with complaints of metallic taste and 
change in taste on the left side of his tongue in February 
2000.  The doctor noted that the veteran had surgery in May 
1998 and that the aforementioned complaints had been present 
since surgery.  Upon examination, Dr. Zieno indicated that 
the veteran had changes in the function of the branch of the 
facial nerve known as the chorda tympani.  He stated that 
this nerve "is often cut or moved during surgery [although] 
the [operative] note indicates no cutting of the nerve the 
nerve was identified and a prostesis was placed in the middle 
ear."  Dr. Zieno opined that "the symptoms that the patient 
is identifying that did not exist before surgery are all 
consistent with an inflammation of that nerve [chorda 
tympani] as a result of surgery.  It is my opinion that there 
is a relation."

In April 2000, the veteran was afforded a VA cranial nerves 
and ENT examination.  The examiner performing the cranial 
nerves examination indicated that the veteran presented with 
complaints of a metallic taste in his mouth, mainly on the 
left side, which followed an operation on his left ear for 
osteosclerosis and hearing loss.  The examiner stated that 
"there is actually no accurate test for testing metallic 
sensation on the tongue."  "The corda tympani which is 
supposedly the nerve that was affected by surgery does carry 
taste sensation from the anterior two-third of the mouth but 
the [veteran] does not complain of loss of taste."  Rather, 
it was noted that the veteran complained of an altered taste.  
The examiner indicated that he attempted to examine the 
posterior wall of the external acoustic canal, as that area 
was also carried through the chorda tympani, but he was 
unable to reach that area.  In conclusion, he indicated that 
he was unable to judge whether or not the chorda tympani was 
or was not affected by the surgery.

The April 2000 VA examination report also contains the 
results of an ENT examination.  It was noted that the veteran 
presented with complaints of tingling in the left side of his 
tongue, a metallic taste, a feeling of swollen tongue on the 
left side, as well as heaviness, and slurred speech.  He 
maintained that all of the aforementioned symptoms were 
present since surgery. The examiner noted that the veteran 
had undergone surgery in May 1998 for a left incus 
interposition graft secondary to a history of otosclerosis 
with conductive hearing loss.   Upon examination, the veteran 
was found to have normal speech, no swelling or masses, no 
focal deficits of tongue movement, and sensory distribution 
to the nerve was intact.  The examiner opined that 
"[m]etallic taste and tingling could be related to injury to 
the chorda tympani which is a branch of the VII cranial nerve 
which provides taste to the tongue."  However, he indicated 
that in the operative report, it was noted that this nerve 
was preserved.  He suggested that the veteran's "sensation 
of tingling and metallic taste could possibly be related to 
perhaps a stretching of the chorda tympani during the 
procedure although there is no mention of this during the 
operative report."

In light of the foregoing medical evidence, the Board is 
unclear as to whether or not the veteran currently has a 
chronic disability manifested by complaints of impaired sense 
of taste, and if so, whether any such disability was caused 
by surgery performed at the VAMC in May 1998.  It is also 
unclear whether any such current disability was caused by VA 
medical or surgical treatment, and whether the proximate 
cause of any such disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the medical or 
surgical treatment, or by an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.  Thus, the Board 
concludes that a VA examination is necessary to determine 
whether the veteran currently has a chronic disability 
manifested by impaired sense of taste, and if so, whether it 
was caused by surgery performed in May 1998, and if so, 
whether it was caused by VA negligence. 

The Board also notes although the claims file contains the 
May 1998 VA operative report, the file does not appear to 
contain the corresponding hospital summary, discharge records 
(including patient care instructions), or follow-up treatment 
records.  The Board observes a request by the RO dated 
October 1998 for the aforementioned items.  Noted upon the 
request is the following, "no HS for 5/26, was only a 
lodger".  The Board is unclear as to the meaning of the 
notation and further finds that it is not clear from the 
record that a response was received regarding discharge 
records or follow-up treatment records.  The Board is of the 
opinion that the RO should attempt to obtain these records.  
See Veterans Claims Assistance Act of 2000, supra.

Finally, the Board notes that the veteran was service-
connected for bilateral hearing loss by a rating decision 
dated January 1998.  A non-compensable rating was assigned 
effective April 1997.  The veteran underwent surgery in May 
1998 for conductive hearing loss on his left ear.  The 
veteran, in the instant case, has claimed a disability 
arising from the surgery performed by the VAMC.   It appears 
to the Board that these circumstances give rise to a claim 
for secondary service connection under 38 C.F.R. § 3.310(a).  
This claim has not been considered by the RO, and is 
inextricably intertwined with the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151.  The RO should 
adjudicate the issue of secondary service connection after 
completing the development requested in this remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

2.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for loss of sense of taste of his tongue, 
and whose records are not yet associated 
with the claims file.  The RO should 
assist the veteran in obtaining any 
relevant records.  The RO should make a 
specific request for VA records, to 
include the hospital summary, discharge 
sheet including patient care 
instructions, and any follow-up treatment 
records pertaining to the veteran's May 
1998 surgery, from the VAMC in Omaha, 
Nebraska.  After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
records that have not already been 
obtained.  All requests for records 
should be clearly documented in the 
veteran's claims file, including any 
responses to those requests.  

3.  Once any additional records are 
obtained and associated with the claims 
file, the veteran should be afforded a VA 
examination by a Board of two physicians, 
to include a Neurologist and an ENT 
specialist, to ascertain the nature and 
severity of any current disability 
manifested by loss of sense of taste of 
the tongue, including tingling, and a 
metallic taste.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physicians should be 
accomplished.  Each physician is 
requested to review all relevant records 
associated with the claims file and based 
on the examination, each physician is 
specifically requested to render an 
opinion as to the following:  (1) whether 
the veteran has a chronic disability 
manifested by impaired sense of taste; 
(2) whether any such disability is the 
result of surgery performed in May 1998 
at the VAMC in Omaha, Nebraska; and if 
so, (3) whether the disability was caused 
by VA hospital care, medical or surgical 
treatment, or examination furnished the 
veteran by VA or a VA facility and that 
the proximate cause of the disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or by an event not 
reasonably foreseeable.  Since it is 
important "that each disability be 
reviewed in its history[,] 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be available to the physicians.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  After completion of the foregoing, 
the RO should again review the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss 
of sense of taste of the tongue. The RO 
should also adjudicate a claim for 
entitlement to secondary service 
connection for a disability manifested by 
impaired sense of taste of the tongue 
pursuant to 38 C.F.R. § 3.310(a).  If 
either benefit is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case addressing all evidence of record 
pertaining to his claims.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and to ensure that due process requirements have 
been satisfied.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to 

have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




